NO. 12-11-00096-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

ROBERT GORDEN BULLOCK,                            §           APPEAL FROM THE 123RD
APPELLANT

V.                                                §           JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                          §           SHELBY COUNTY, TEXAS


                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Appellant was convicted of
aggravated sexual assault of a child, and sentence was imposed on November 15, 2010.
       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice of
appeal is filed within thirty days after the day sentence is imposed or suspended in open court
unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). Where a timely motion
for new trial has been filed, notice of appeal shall be filed within ninety days after the sentence is
imposed or suspended in open court. TEX. R. APP. P. 26.2(a)(2). Appellant did not file a motion
for new trial. Therefore, Appellant’s notice of appeal was due to have been filed on or before
December 15, 2010. However, Appellant did not file his notice of appeal until March 24, 2011,
and did not file a motion for extension of time to file his notice of appeal as permitted by Texas
Rule of Appellate Procedure 26.3. See TEX. R. APP. P. 26.3 (appellate court may extend time for
filing notice of appeal if, within fifteen days after deadline for filing notice of appeal, appellant
files notice of appeal in trial court and motion complying with Texas Rule of Appellate Procedure
10.5(b) in appellate court).
       On March 30, 2011, this court notified Appellant that his notice of appeal was untimely and
that there was no timely motion for an extension of time to file the notice of appeal as permitted by
rule 26.3. Appellant was further informed that the appeal would be dismissed unless, on or before
April 11, 2011, the information filed in the appeal was amended to show the jurisdiction of this
court.
         On April 12, 2011, Appellant filed a document in this court entitled “Motion for Extension
of Time to File Motion for Extension of Time” explaining the circumstances that resulted in his
notice of appeal being filed late. He also requests that the time be extended for filing a motion for
extension of time to file the notice of appeal and that the appeal be allowed to proceed. As stated
above, Appellant’s deadline for filing his notice of appeal was December 15, 2010. Pursuant to
rule 26.3, his motion for extension of time must have been filed no later than December 30, 2010.
Because Appellant’s motion was not filed until April 12, 2011, it is untimely and is overruled.
See TEX. R. APP. P. 26.3. Moreover, because this court has no authority to allow the late filing of
a notice of appeal except as provided by rule 26.3, the appeal must be dismissed. See Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996). Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered April 20, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)

                                                           2